Citation Nr: 0709627	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury with degenerative disc disease.  

2.  Entitlement to service connection for a thoracic spine 
injury with degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from October 1971 to May 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which, in pertinent 
part, determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
both a cervical spine injury with degenerative changes and a 
thoracic spine injury with degenerative changes and denied 
the claims.  In March 2000, the Board, in pertinent part, 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for both a 
cervical spine injury with degenerative changes and a 
thoracic spine injury with degenerative changes and denied 
the claims.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2000, the parties, in pertinent part, filed a 
Motion for Dismissal of the issues.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for the readjudication of claims denied as being not 
well-grounded between July 1999 and November 2000.  In March 
2003, the RO, in pertinent part, considered the veteran's 
entitlement to service connection for a cervical spine injury 
with degenerative disc disease and a thoracic spine injury 
with degenerative changes on the merits and denied the 
claims.  In August 2004, the Board, in pertinent part, 
remanded the issues of the veteran's entitlement to service 
connection for a cervical spine injury with degenerative disc 
disease and a thoracic spine injury with degenerative disc 
disease to the RO for additional action.   


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not manifested 
during active service or for many years thereafter.  The 
veteran's chronic cervical spine degenerative disc disease 
and degenerative joint disease have not been shown to have 
originated during active service.  
2.  A chronic thoracic spine disorder was not manifested 
during active service or for many years thereafter.  The 
veteran's chronic thoracic spine degenerative disc disease 
and degenerative joint disease have not been shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  A cervical spine injury with degenerative disc disease 
was not incurred in or aggravated by active service and 
degenerative joint disease may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) 
(2006).  

2.  A thoracic spine injury with degenerative disc disease 
was not incurred in or aggravated by active service and 
degenerative joint disease may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's claims of entitlement to service 
connection for a cervical spine disorder and a thoracic spine 
disorder, the Board observes that the RO issued VCAA notices 
to the veteran in December 2002, May 2004, September 2004, 
and January 2007 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date of an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issues of service connection as a preponderance of the 
evidence is against his claims and any notice deficiency is 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records make no reference to 
either a cervical spine disorder or a thoracic spine 
disorder.  A March 1973 Line of Duty Determination (AF Form 
348) indicates that the veteran was struck and run over by a 
golf cart in March 1973.  At his April 1976 physical 
examination for service separation, the veteran complained of  
"recurrent left back pain since Mar[ch 19]73, due to trauma, 
treated with hospitalization for 4 days, mild pain manifested 
by stiffness of shoulders bilateral."  On physical 
evaluation, the military examiner noted that the veteran's 
spine was normal.  

A July 1976 VA examination report shows that the veteran had 
complaints of ongoing back pain.  X-ray report reflects that 
the veteran had a normal thoracolumbar spine, and that the 
veteran had a back disorder by history. 

By an August 1976 RO decision, service connection was granted 
for a low back strain.

VA clinical documentation dated in October 1994 indicates 
that the veteran presented a history of chronic neck and back 
pain after "being crushed in a military accident in 1973."  
Treating VA medical personnel observed cervical and thoracic 
paraspinal muscle tightness.  A December 1994 VA treatment 
record states that the veteran reported that he had injured 
his entire back when he was struck by the golf cart.  

An August 1995 VA treatment record states that the veteran 
complained of upper, mid, and lower back pain and upper and 
lower extremity shooting pain, numbness, and tingling.  
Provisional diagnoses of C4-5 disc space narrowing and 
lumbosacral spine degenerative disc disease were advanced.  
VA X-ray studies of the cervical spine and thoracic spine 
revealed findings consistent with degenerative joint disease.  
A May 1997 VA treatment record states that an impression of 
cervical spine degenerative joint disease was advanced.  

At a July 1997 VA examination for compensation purposes, the 
veteran complained of chronic cervical spine and thoracic 
spine pain.  He reported that his symptoms began after he had 
injured his "whole back" in 1973 or 1974.  Impressions of 
"intermittently symptomatic neck with degenerative changes 
on X-ray" and "intermittently symptomatic thoracic spine 
with degenerative changes on X-ray" were advanced.  The VA 
examiner commented that "in reviewing [claims] file, I find 
no evidence that the veteran was treated for his [cervical] 
spine or [thoracic] spine in the military."  

A December 1997 magnetic resonance imaging study of the 
cervical spine from Don A. Wilson, M.D., revealed findings 
consistent with degenerative disc disease and degenerative 
joint disease.  

The veteran was afforded a VA compensation examination in 
January 2006.  The veteran's claims file was reviewed in 
conjunction with the examination.  He reported that the pain 
had been initially manifested after he was run over by the 
golf cart in March 1973 during active service.  The examiner 
noted that he could not find more than a couple of outpatient 
notes in his claims file regarding "spine" pain.  It was 
also noted that his spine was normal on separation 
examination.  The veteran reported that he had neck and back 
pain over the years.  

The examiner noted that the veteran's clinical impressions 
included cervical spine degenerative disc disease and 
thoracic spine degenerative disc disease.  The VA examiner 
commented that:

In my opinion, it is not at least as 
likely as not that the patient's neck 
pain or upper back pain is due to an 
incident which occurred or was aggravated 
by his military service.  

I reviewed his [claim] file and found 
that although his service medical record 
does indicate that in March 1973 he was 
run over by a golf cart.  However, the 
documentation indicates that his pain was 
in his lower back rather than in his 
upper back or neck.  ...  I think that his 
subsequent medical records do not 
indicate that either his neck or upper 
back condition is a result of his 
military service.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records make no reference to either 
a chronic cervical spine injury or other disorder or a 
chronic thoracic spine injury or other disorder.  The service 
documentation does reflect that the veteran was struck and 
injured by a golf cart in March 1973.  (Indeed, service 
connection was granted for a low back strain.)  The first 
clinical documentation of record, however, of either a 
chronic cervical spine disorder or a chronic thoracic spine 
disorder is dated in the mid 1990s, some 17 years after 
service separation.  No competent medical professional has 
attributed the veteran's chronic cervical spine degenerative 
disc disease and degenerative joint disease and/or his 
chronic thoracic spine degenerative disc disease and 
degenerative joint disease to either his March 1973 inservice 
accident or his period of active service in general.  Indeed, 
the examiner at the January 2006 VA examination for 
compensation purposes expressly discounted the existence of 
such an etiological relationship.  

The veteran asserts that he sustained both a chronic cervical 
spine disorder and a chronic thoracic spine disorder as the 
result of his inservice March 1973 trauma.  The veteran's 
claims are supported solely by his own written statements on 
appeal.  A lay witness is generally not capable of offering 
evidence involving medical knowledge such as the existence or 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any competent medical evidence of the onset 
of the claimed disorders during or proximate to active 
service; the manifestation of degenerative joint disease 
within one year of service separation; or that the claimed 
disorders otherwise originated during active service, the 
Board finds that a preponderance of the evidence is against 
the veteran's claims for service connection.  


ORDER

Service connection for a cervical spine injury with 
degenerative disc disease is denied.  

Service connection for a thoracic spine disorder with 
degenerative disc disease is denied.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


